UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6583


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:00-cr-00057-GMG-16)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Paul Puzey appeals the district court’s order granting in part his motion

seeking relief under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Puzey, No. 3:00-cr-00057-GMG-16

(N.D.W. Va. Apr. 13, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2